Citation Nr: 0627341	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of tuberculosis.

2.  Entitlement to service connection for a chronic skin 
disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION

The veteran had approximately 21 years of active military 
service from August 1968 through December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2005, the Board remanded the case for further 
development.  In the same month, the veteran indicated that 
he wished to add to his existing claim, a claim for a back 
disability.  The Board observes that the RO already denied 
service connection for a back disability in the February 2003 
rating decision.  The veteran did not file a notice of 
disagreement and therefore, the rating decision became final 
with respect to that issue.  The veteran's March 2005 
statement could be construed as a claim to reopen his 
previously denied service connection for a back disability, 
therefore, such issue is referred to the RO for any 
development deemed necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

According to his July 2003 VA Form 9, the veteran requested a 
hearing before a Veterans Law Judge at the RO.  Such a 
hearing was scheduled for January 2005 and the veteran was 
provided notice of this hearing in November 2004 and December 
2004.  He failed to report to the scheduled hearing.  In 
March 2005, the Board considered the veteran's hearing 
request withdrawn.  See 38 C.F.R. § 20.704(d) (2005). 

On review, however, the Board reinstates the veteran's 
hearing request, and finds that good cause has been shown for 
his failure to appear to the January 2005 hearing.  The Board 
notes that after it remanded the case in March 2005, a letter 
from the veteran was associated with the claims folder.  In 
that letter, the veteran stated that he was unable to attend 
the scheduled hearing, and requested that another hearing be 
scheduled later in the year.  He indicated that that he had 
recently accepted a new job and had not accumulated any leave 
time.  Although that letter was apparently not associated 
with the claims folder until sometime after the March 2005 
remand, it was initially received by the Board three days 
after the scheduled hearing date in January 2005.  Given the 
above, the Board finds that one more attempt should be made 
to schedule the veteran for the requested hearing at the RO 
before a Veterans Law Judge.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2005). 

Accordingly, the case is REMANDED for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
schedule, to make one more attempt to 
schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


